Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0041594 to Yokoi in view of US Patent Publication 2010/0150760 to Yamamoto et al (Yamamoto).
In Reference to Claim 1
Yokoi teaches a pump, in particular a two-shaft pump (Fig. 1, 10), comprising a pump housing defining a suction chamber (Fig. 1, 31,33) and having a gas inlet and a gas outlet, rotor elements (Fig. 2A, 22/23)  arranged in said suction chamber for forming a plurality of successive pump stages (As showed in Fig. 1, there are two stages), an inlet duct (Fig. 1, annotated by the examiner) for gas ballast connected to one of said pump stages, and at least one sound expansion space (Fig. 1, annotated by the examiner, the Office considers that the expansion space expands the sound wave in longitudinal direction) arranged between duct sections of said inlet duct and is partially integrated into said pump housing and partially integrated into a removable pump housing cover (Fig. 1, annotated by the examiner).

    PNG
    media_image1.png
    519
    580
    media_image1.png
    Greyscale


Yamamoto teaches the a gear type rotary machine can be used as vacuum pump
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yokoi to incorporate teachings from Yamamoto.  Doing so, would result in the gear type displacement pump pf Yokoi being used as a vacuum pump.  The Applicant recite the vacuum pump by it’s an intended use of recited structure.  It is obvious that the gear type displacement pump of is capable of performing the intended use as recited in the preamble meets the claim as being taught by Yamamoto.
In Reference to Claim 2
Yokoi discloses a pump, in particular a two-shaft pump, comprising a pump housing defining a suction chamber (Fig. 1, 31, 33) and having a gas inlet and a gas outlet, rotor elements (Fig. 2A, 23, 23) arranged in said suction chamber for forming a plurality of successive pump stages, a discharge duct (Fig. 1, annotated by the examiner) connected to said gas outlet, and at least one sound expansion space (Fig. 1, annotated by the examiner) arranged between duct sections of said discharge duct and is partially integrated into said pump housing and partially integrated into a removable pump housing cover (As showed in Fig. 1, the sound expansion space is closed by the removable cover as annotated by the examiner).
Yokoi teaches a displacement pump.  Yokoi does not teach a vacuum pump.  
Yamamoto teaches the a gear type rotary machine can be used as vacuum pump
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Yokoi to incorporate teachings from Yamamoto.  Doing so, would result in the gear type displacement pump pf Yokoi being used as a vacuum pump.  The Applicant recite the vacuum pump by it’s an intended use of recited structure.  It is obvious that the gear type displacement pump of is 
In Reference to Claim 3
Yokoi discloses a discharge duct (Fig. 1, annotated by the examiner) connected to the gas outlet, and the at least one sound expansion space (Fig. 1, annotated by the examiner) arranged between duct sections of said discharge duct
In Reference to Claim 9
Yokoi discloses a gas ballast inlet (Fig. 1, 38) which is open against the atmosphere which is provided at the gas ballast inlet.
Response to Arguments
Applicant's arguments filed 2/14/2021 have been fully considered but they are not persuasive.
The argument filed on 2/14/2021 is true.  However, the argument is based on the amended claim.  The argument is moot in terms of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/23/2021